*418
By the Court.

Lumpkin, J.,
delivering the opinion.
From the time that Crumpton transferred the note to Fi.eld and Lemon, he ceased to have any interest in the land, (Tompkins vs. Williams, 19th Ga. Reports, 569,) and the deed being executed to Shelton afterwards, can make no difference. In the case of Ware ?against Jackson, (19th Georgia Reports, 452,) one of the Court who gave the majority opinion in that case, said, “ Had the note been transferred by Baker, (the vendor,) for a valuable consideration, to a bona fide holder, the case would have been different.” Indeed, in the case supposed, the Court would doubtless have been concurrent. That is this case'.
Let the judgment be affirmed.